Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare Randazzo, Reg. No. 41,528 on 20 April 2021.

The claims have been amended as follows: 
1. (Proposed Amendment) A context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question, the neural network comprising:
a processing element configured to
calculate a question representation for the input question, based on word annotations and word-level attentions calculated for the input question;
calculate a context-aware word vector for each word in each of the purportedly supporting statements, based on word annotations, word-level attentions, and calculated annotation vectors of previous sentences among the purportedly supporting statements;
calculate a sentence representation for each of the purportedly supporting statements, based on the context-aware word vectors and weights representing similarities between the context-aware word vectors and the question representation 
calculate a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements; and
generate an answer to the input question based on the question representation and the context representation.

13. (Proposed Amendment) A computer program product for implementing a context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
calculating, by a processing element of the computer, a question representation for the input question, based on word annotations and word-level attentions calculated for the input question;
calculating, by the processing element, a context-aware word vector for each word in each of the purportedly supporting statements, based on word annotations, word-level attentions, and calculated annotation vectors of previous sentences among the purportedly supporting statements;
calculating, by the processing element, a sentence representation for each of the purportedly supporting statements, based on the context-aware word vectors and weights representing similarities between the context-aware word vectors and the question representation 
calculating, by the processing element, a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements; and
generating, by the processing element, an answer to the input question based on the question representation and the context representation.

20. (Proposed Amendment) A method for implementing a context-aware attention-based neural network for answering an input question given a set of purportedly supporting statements for the input question, the method comprising:
calculating, by a processing element, a question representation for the input question, based on word annotations and word-level attentions calculated for the input question;
calculating, by the processing element, a context-aware word vector for each word in each of the purportedly supporting statements, based on word annotations, word-level attentions, and calculated annotation vectors of previous sentences among the purportedly supporting statements;
calculating, by the processing element, a sentence representation for each of the purportedly supporting statements, based on the context-aware word vectors and weights representing similarities between the context-aware word vectors and the question representation 
calculating, by the processing element, a context representation for the set of purportedly supporting statements with respect to the sentence representation for each of the purportedly supporting statements; and
generating, by the processing element, an answer to the input question based on the question representation and the context representation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the specific methods of calculating context-aware word vectors and sentence representations in the manner recited by independent claims 1, 13, and 20 as amended above. Oh et al. (U.S. 2020/0034722) teaches a question answering system and methods that calculates causality attentions for words and sentences in supporting statements, creating matrices of attention weights; but the word-level attentions in Oh are not based on previous sentences. Yang, Zichao, et al. (“Hierarchical attention networks for document classification,” Proceedings of the 2016 conference of the North American chapter of the association for computational linguistics: human language technologies, 2016) teaches calculating word and sentence attentions to determine document classifications, but it too does not use previous sentences to determine the word-level attentions and context.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125